

117 S2204 IS: Know Your Social Security Act
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2204IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Wyden (for himself, Mr. Cassidy, Ms. Sinema, Mrs. Murray, Mr. Casey, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XI of the Social Security Act to clarify the mailing requirement relating to social security account statements.1.Short titleThis Act may be cited as the Know Your Social Security Act.2.Clarification of requirement to mail social security account statements(a)In generalSection 1143 of the Social Security Act (42 U.S.C. 1320b–13) is amended—(1)in subsection (a)(1), by adding at the end the following: Such statement shall be provided by mail unless the requesting individual chooses electronic delivery for that request.; and(2)in subsection (c)(2)—(A)by striking Beginning not later than and inserting (A) Beginning not later than; (B)by inserting by mail after provide; and(C)by adding at the end the following:(B)In any case in which an eligible individual described in subparagraph (A) responds to an annual inquiry by the Commissioner relating to the mailing of the individual's statement by making an election that such statement for such year be provided in electronic form only, the requirements of this paragraph shall be deemed to be satisfied for such year with respect to the individual..(b)Effective dateThe amendments made by subsection (a) shall apply with respect to social security account statements required to be provided after the date of the enactment of this Act.